Citation Nr: 1456083	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  11-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation of degenerative disc disease of the cervical spine, evaluated as 20 percent disabling.

2.  Entitlement to service connection for residuals of left spontaneous pneumothorax.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from February 2000 to June 2000, inactive duty for training (INACDUTRA) from September 5, 2003 to September 7, 2003, and active duty in the Army from August 2007 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ) in October 2012, and a copy of the hearing transcript is of record.  At the hearing, the Veteran withdrew the issue of entitlement to an increased initial evaluation of degenerative disc disease of the cervical spine.

Following the June 2012 statement of the case, VA received additional evidence.  Under § 20.1304(c), which addresses the receipt of evidence after a case is certified to the Board, it states that any pertinent evidence, which has not been considered by the agency of original jurisdiction, must be referred back to the agency of original jurisdiction unless (1) a waiver by the appellant or the representative is received or (2) the claim may be fully allowed.  38 C.F.R. §§ 19.37(a), 20.1304(c).  Here, the additional evidence pertains to a claim not currently before the Board.  As the evidence is not relevant to the issue on appeal, a remand to the RO for the issuance of an SSOC is not necessary.  


FINDINGS OF FACT

1.  On the record during the October 2012 Board hearing, the Veteran withdrew the appeal of the issue of entitlement to an increased initial evaluation of degenerative disc disease of the cervical spine.

2.  No injury causing the left spontaneous pneumothorax occurred on any duty status; pneumothoraxes are not a listed service connectable condition for INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation of degenerative disc disease of the cervical spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection of residuals of left spontaneous pneumothorax are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Issue Withdrawn at Hearing

The Veteran's perfected appeal formally included a claim of entitlement to increased rating for degenerative disc disease of the cervical spine, but the Veteran expressly withdrew the appeal on that claim on the record at the beginning of the October 2012 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for an increased initial evaluation of degenerative disc disease of the cervical spine, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal of an increased evaluation of degenerative disc disease of the cervical spine is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, a pre-decisional March 2009 letter notified the Veteran of all five elements of a service connection claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the March 2009 letter did not inform the Veteran of the elements necessary for making a claim based on a period of INACDUTRA, the Board finds that any lack of notice to the Veteran has not caused prejudice to his claim.  The Veteran has argued that his collapsed lung was incurred during his INACDUTRA period.  His hearing testimony demonstrates actual knowledge of the criteria for service connection based on INACDUTRA.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the claims file contains service treatment records (STRs), service personnel records, VA treatment records, and private treatment records.  The Veteran has not identified any outstanding records or evidence.  The Veteran was also afforded a VA examination in connection with his claim in November 2008.

Finally, the Veteran was afforded the opportunity to give testimony before the undersigned in October 2012.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

III.  Analysis

The Veteran asserts that he suffers residuals as a result of suffering a collapsed left lung (spontaneous pneumothorax) during a period of INACDUTRA. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 
38 C.F.R. § 3.6.  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 38 U.S.C.A. 
§ 101(24)(C).   VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

Private treatment records demonstrate that the Veteran was admitted to the emergency department during a weekend training drill on September 6, 2003 with a complaint of sudden onset of left sided chest pain associated with shortness of breath.  A chest x-ray showed evidence of spontaneous pneumothorax.  The Veteran subsequently underwent a closed thoracostomy, which he maintains resulted in a compensable scar.

STRs contain a signed Statement of Medical Examination and Duty Status, which confirms that the Veteran was on INACDUTRA status when he experienced the spontaneous pneumothorax.  See November 2003 DA Form 2173.  This had begun on September 5, 2003 and ended on September 7, 2003.  The Statement does not indicate whether it was an injury incurred in the line of duty.  

The November 2008 VA examination report shows that the Veteran's lungs were  normal.  The Veteran denied any current problems with his lungs or shortness of breath. 

An April 2010 letter from the Office of Inspector General of the Ohio National Guard indicates that the Ohio National Guard paid the Veteran's unpaid medical claims "as a result of a Line of Duty injury in September 2003."

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of left spontaneous pneumothorax.  As noted above, service connection for INACDUTRA is permitted only for injuries incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  A pneumothorax is not one of the three listed acute conditions in the statute.  Therefore, the Veteran must show that he sustained or aggravated an injury while on INACDUTRA.  Here, there is no such showing.  

Three precedential General Counsel Opinions have addressed the definition of "injury" under 38 U.S.C.A. § 101(24), and the matter appears well-settled.  An "injury" requires some external source of trauma.  VAOPGCPREC 08-2001 found that repeated sexual assaults during INACDUTRA were an injury within the meaning of the statute, as it involved the occurrence of an external physical traumatic event.  VAOPGCPREC 4-2002 held that administration of an anthrax inoculation on INACDUTRA may be considered an injury where a harm (adverse reaction) is suffered as a result of an external force or substance rather than from a pre-existing disease.

During the hearing, the Veteran testified that he had been loading trucks earlier that day.  Hearing Transcript at 5.  He stated that he did not know what caused the spontaneous pneumothorax, although initially he attributed the pain to a pulled muscle.  Id.  The Veteran further testified that treatment providers had informed him that the pneumothorax was not trauma related, but was instead associated with a thin lung wall resulting from his history as a smoker.  Id. at 8-9.  While the Board does not dispute that the Veteran may have exerted himself during training, mere participation in a weekend drill is not an injury.  He underwent no external trauma.  He was not struck in the chest wall, nor did he sustain a puncture.  The Veteran's spontaneous collapsed lung was not an injury.  The Veteran does not contend, and the evidence of record does not indicate, that this was a condition that was aggravated during INACDUTRA.  Thus, service connection is not permitted.  The Board regrets that a more favorable decision is not permitted under the current law.

The Board acknowledges that the Ohio National Guard paid the Veteran's medical bills for the treatment he received for his collapsed lung.  However, the April 2010 letter does not indicate any finding of an injury under the governing regulations.  Further, VA is not bound by the findings of disability made by other agencies.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of left pneumothorax.   There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.











ORDER

The appeal on the issue of entitlement to an increased initial evaluation of degenerative disc disease of the cervical spine is dismissed.

Service connection for residuals of left spontaneous pneumothorax is denied.



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


